Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 27, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

                                                                                                      Michael F. Cavanagh
                                                                                                      Stephen J. Markman
  146073                                                                                                  Mary Beth Kelly
                                                                                                           Brian K. Zahra
                                                                                                   Bridget M. McCormack
                                                                                                         David F. Viviano,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                   Justices
            Plaintiff-Appellee,
  v                                                                SC: 146073
                                                                   COA: 305690
                                                                   Kalkaska CC: 10-003292-FH
  KYLE GARRET McNAMARA,                                                         10-003294-FH
           Defendant-Appellant.

  _________________________________________/

         By order of April 29, 2013, the application for leave to appeal the September 11,
  2012 judgment of the Court of Appeals was held in abeyance pending the decision in
  People v Earl (Docket No. 145677). On order of the Court, the case having been decided
  on March 26, 2014, 495 Mich 33 (2014), the application is again considered, and it is
  DENIED, because we are not persuaded that the question presented should be reviewed
  by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 27, 2014
           d0519
                                                                              Clerk